Citation Nr: 1612891	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-20 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a cervical spine disability.

(The Veteran's claims of entitlement to service connection for a bilateral wrist disability, a right thumb disability, a bilateral eye disability, a right knee disability, a disability due to burns of the right hand and fingers, an acquired psychiatric disability, a left leg disability, a disability manifested by shaving holes on face, as well as entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) are the subjects of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to May 1988; he also had a period of active duty as a Reserve Member from September 1976 to January 1977.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in December 2014. This matter was originally on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).  The representative on the front page represents the Veteran as to this issue only.



FINDING OF FACT

A chronic cervical spine disability was not manifested during service and is not shown to be related to active service; arthritis was not manifested within a year of separation from service.


CONCLUSION OF LAW

A chronic cervical spine disability was not incurred in or aggravated by service; cervical spine arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009, June 2009, and November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the July 2014 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).
  
Only very few of the Veteran's service treatment records are available.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id.  In this case, the Veteran was contacted by telephone in July 2009 by an official at the RO.  The Veteran reported that he did not have any copies of his service treatment records or copies of any treatment records from the VA medical center (VAMC) in Milwaukee.  The Veteran reported that he had been seen at VAMC Milwaukee in March 2007 to January 2008.  The Veteran denied having in-service treatment or any secondary sources of information.  Thus, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

In December 2014, the Board, denied service connection for a cervical spine disability.  The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2015 Order, granted the parties' Joint Motion for Partial Remand, remanding the case for action consistent with the terms of the Joint Motion.  The parties agreed that the Board erred by not ensuring that VA undertook reasonable efforts to satisfy the duty to assist.  Specifically, the Joint Motion noted that although the Board remanded other claims in order to obtain records of in-service hospital treatment, in-service personnel records that could document an in-service Jeep accident, and Social Security Administration records, it adjudicated the issue of service connection for a cervical spine disability prior to obtaining those records.  The parties agreed that these records were potentially relevant to Veteran's cervical spine disability because they could contain evidence of both in-service and post-service documentation or treatment of a cervical spine disability.  Thus, the parties agreed that it was error for the Board to adjudicate the claim prior to the completion of its attempt to obtain these potentially relevant records and that a remand was warranted for the Board to ensure that the development that it ordered in its December 2014 remand order was complete prior to any readjudication of the claim of entitlement to service connection for a cervical spine disability.

In fact, the Board remanded the issues of entitlement to service connection for a bilateral wrist disability, a right thumb disability, a bilateral eye disability, a right knee disability, and entitlement to a TDIU and directed that the Veteran be requested to provide information regarding any in-service hospitalizations for treatment for his eyes, wrists, right thumb, and right knee and after such information had been received, to make an effort to obtain inpatient clinical records pertaining to treatment the Veteran reportedly received.  The Veteran, however, provided no information regarding any in-service hospitalizations.  The Board also directed that the Veteran's service personnel records as well as medical and adjudication records from the Social Security Administration be obtained.  These documents have been obtained and associated with the file.    

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

The Board notes that the Veteran testified in July 2014 that he injured his cervical spine during active service in multiple jeep accidents.  He also testified that at service discharge, he noted recurrent back pain and indicated that this also included neck pain.  The Veteran has never claimed that a cervical spine disorder was related to any incident of combat.

Service treatment records do include a February 1988 Report of Medical History completed by the Veteran in conjunction with his separation examination in which he reported having, at some point in time, recurrent back pain.  As noted above, there are very few service treatment records; however, the record includes post-service medical evidence which contradicts such in-service cervical spine injuries.  The file contains VA treatment records dated prior to the date the Veteran filed his claim for compensation.  These records indicate neck, left shoulder, and arm pain since a motor vehicle accident in March 2007.  In fact, a May 2008 Primary Care Physician Outpatient Note states that the Veteran did not have any neck problems prior to motor vehicle accident March 11, 2007.  Further, on the clinical examination for separation from service, the Veteran's neck and spine were evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic cervical spine disorder during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, the first showing of cervical spine arthritis was not many years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Although the Veteran reports continuity of post-service cervical spine pain, the Board finds his allegations to be of limited probative value. The file contains VA treatment records dated prior to the date the Veteran filed his claim for compensation.  As noted above, these records indicate that the Veteran did not have any neck problems prior to his March 2007 motor vehicle accident.  In addition, a November 2009 Emergency Department Note indicates that the Veteran complained of chronic neck pain for three years.  Thus, in light of the lack of any relevant history for cervical spine problems reported between the Veteran's discharge from service in May 1988 and 2007, service connection is not warranted under 38 C.F.R. § 3.303(b). 

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service. 38 C.F.R. § 3.303(d). To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has a current cervical spine disability.  MRI of the cervical spine in January 2008 showed cervical spondylosis and disc degenerative disease; abnormal cord signal at C6-7, suggestive of cord edema versus myelomalacia, secondary to congenital canal stenosis and partially calcified posterior disc herniation, lateralizing towards the left side; right foraminal disc herniation at C5-6 with compromise of the existing right C6 nerve root and deformity of the cord along its right ventrolateral aspect with abnormal high signal secondary to edema or myelomalacia; compromise of the right and left C7 nerve roots due to severe foraminal stenosis; and multiple central canal stenosis at C3-4 through C6-7.

The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and military service.  No medical professional, however, has ever related a cervical spine condition to the Veteran's military service.  

The Veteran underwent VA examination in February 2010.  After review of the claims file and physical examination of and interview with the Veteran, the examiner diagnosed degenerative disc disease, cervical spine, multiple levels, with cord deformity and foraminal narrowing, bilateral upper extremity radiculopathy observed, with no signs of myelopathy.  The examiner stated that the cervical spine demonstrated multiple findings; however, these were less likely than not related to service as although there were findings of back pain, there were no clear signs of neck pain during his military stay.  The examiner opined that it was likely that the current findings were secondary to his rather severe injury in 2007 and less likely related to his military history.  The examiner explained that the record supports this, with changes in health, job status, and pain complaints and treatment first noted following the motor vehicle injury in 2007.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until 20 years after service. 

Thus, the record is absent evidence of any chronic cervical spine problems during service, competent evidence of cervical spine arthritis within a year following service, credible evidence of continuity of symptomatology, and competent evidence of a nexus between service and currently diagnosed cervical spine disorders.

The Veteran contends that his cervical spine disorders are related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application. 


ORDER

Entitlement to service connection for a cervical spine disability is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


